DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Vollmers et al. US 8876850 discloses a similar device comprising constituent fluids including include carbon dioxide, air, oxygen, nitrogen, saline, water, or the like.  The fluids may be selected to reduce the risk of diffusion through the walls of the balloon.
Vollmers et al. fails to disclose each of the constituent fluids of the fluid mixture being pressurized within the balloon to match their respective partial pressure in the blood, and a diffusion resistant fluid being sulfur hexafluoride.
Scandurra et al. US 2013/0245665 discloses a similar device for reducing pressure with a balloon and reservoir structure holding various fluids.  
Scandurra et al. fails to disclose each of the constituent fluids of the fluid mixture being pressurized within the balloon to match their respective partial pressure in the blood, and a diffusion resistant fluid being sulfur hexafluoride.
Johnson US 5578085 teaches using sulfur hexafluoride as a diffusion resistant fluid.
Johnson fails to disclose each of the constituent fluids of the fluid mixture being pressurized within a balloon to match their respective partial pressure in the blood.
No combination of Vollmers et al., Scandurra et al., Johnson and prior art of record or prior art at large serves to rectify the deficiencies of Vollmers et al., Scandurra et al. and Johnson in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DIANE D YABUT/Primary Examiner, Art Unit 3771